Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	embodiment depicted in Figure 2 and described in lines 17-33 of 				page 4 of the specification, in which an intermeshed pattern is 				formed of positive and negative grid lines which are mainly 					positioned in the single top interconnection layer, and only the 				contact bridges are in a different layer of the PV module;
Species B:	embodiment depicted in Figure 3 and described in lines 34-40 of 				page 4 of the specification, in which the positive connection part 				comprises a plurality of interconnected positive grid lines with a 				group of positive grid lines provided in the single top 						interconnection layer, and a second group of positive grid lines 				provided in the layer of the top electrodes, and the positive grid 				lines of the first group and the second group are oriented 					substantially perpendicular to each other, with a first group of grid 				lines in the single top interconnection layer, and a second group of 				grid lines in a buried layer of the PV module;
Species C:	embodiment depicted in Figure 5 and described in lines 13-24 of 				page 6 of the specification, in which the negative and positive 				connection parts of the PV module overly the major part of the 				underlying PV cell units, and the positive connection part and the 				negative connection part in the single top interconnection layer 				span a surface area overlying the PV cell unit, i.e. a larger area 				than the grid implementation as described for the embodiment 				shown in Fig. 3;
Species D:	embodiment depicted in Figures 7B, 8, and 9A-9C and described 				on pages 7 and 8 of the specification, in which the PV cells are of a 				metal wrap through (MWT) thin film type.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of a photovoltaic module comprising a plurality of thin film photovoltaic cells positioned on a transparent substrate, wherein a plurality of parallel connected photovoltaic cell units are provided, each comprising a string of series connected photovoltaic cells, the photovoltaic module further comprising a positive connection part and a negative connection part in a single top interconnection layer, providing the parallel connection circuit of the parallel connected photovoltaic cell units, and at least one cross over connection member in a layer different from the single top interconnection layer, the at least one cross over connection member providing an electrical connection in the negative connection part and/or in the positive connection part, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Krishnamoorthy (US 2015/0311371).  Specifically, Krishnamoorthy discloses a photovoltaic module comprising a plurality of thin film photovoltaic cells positioned on a transparent substrate ([0037]), wherein a plurality of parallel connected photovoltaic cell units are provided ([0033]), each comprising a string of series connected photovoltaic cells ([0033] discloses combinations thereof; [0036]), the photovoltaic module further comprising a positive connection part and a negative connection part in a single top interconnection layer ([0039]), providing the parallel connection circuit of the parallel connected photovoltaic cell units ([0039]), and at least one cross over connection member in a layer different from the single top interconnection layer ([0040]), the at least one cross over connection member providing an electrical connection in the negative connection part and/or in the positive connection part ([0040]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726